DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 14-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Hereinafter referred to as “Zhou”, EP 2 001 139 A2) in view of Rao (US 2014/0050273).
As to claim 1, Zhou teaches an apparatus configured to be employed in a CPE comprising: processing circuitry configured to receive an invitation flag associated with the CPE (i.e., Figs. 5 and 6, S502 and S602, paragraphs [0057] and [0058]); and in response to detecting the invitation flag associated with the CPE, begin a handshake procedure with a Hand Shaking Transceiver Unit (Central Office) (i.e., Co or xTU-C, Fig. 6, S605, paragraph [0065]).
Zhou does not expressly teach monitoring a line for an invitation flag associated with the CPE; and begin a point-to-multi point (P2MP) handshake procedure.
It is officially noted that it is obvious and/or common sense to monitor the line for the invitation flag by the CPE since the CPE has just come online such as when the CPE is powered on or restarted in order to perform high speed data transmission.
It would have been obvious to one of ordinary skill in the art to monitor the line for the invitation flag by the CPE for the reason stated above.
Rao further teaches performing a point-to-multi point (P2MP) handshake procedure (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art to perform point-to-multi point (P2MP) handshake procedure in order to initialize multiple CPEs with one modem on the central office (CO).
As to claim 2, Zhou further teaches that the invitation flag is transmitted by the Hand Shaking Transceiver Unit (Central Office) (Fig. 5, S502).
As to claim 3, Zhou further teaches that the invitation flag is transmitted by a Hand Shaking Transceiver Unit (Residence) (Fig. 5, S501).
As to claim 4, Zhou further teaches that the P2MP handshake procedure is an International Telecommunication Union (ITU)-Telecommunication Standardization Sector (T) G.994.1 handshake procedure (paragraph [0111]).
As to claim 5, Zhou further teaches that the invitation flag associated with the CPE indicates a unique characteristic associated with at least one of the CPE or a Hand Shaking Transceiver Unit (Residence) (i.e., unique ID, paragraph [0057]).

Allowable Subject Matter
Claims 14-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632